    EXHIBIT 3 –
Strippoli Time Sheets
Date Run: 05/25/21 11:47 AM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                               Date Range: 1/21/2021 to 1/21/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
STRIPPOLI, BRIENA L.
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                       10.00
                       LOWE, ET AL.
                                                                                                                          Total Hours for STRIPPOLI, BRIENA L.:          10.00
                                                                                                                                Total Hours for Wildlife & Marine        10.00
                                                                                                                                                      Resources:

                                                                                                                                                       Total Hours: 10.00
Date Run: 05/25/21 11:49 AM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                               Date Range: 1/24/2021 to 1/24/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
STRIPPOLI, BRIENA L.
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                        4.50
                       LOWE, ET AL.
                                                                                                                          Total Hours for STRIPPOLI, BRIENA L.:           4.50
                                                                                                                                Total Hours for Wildlife & Marine         4.50
                                                                                                                                                      Resources:

                                                                                                                                                         Total Hours: 4.50
Date Run: 05/25/21 11:51 AM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                                Date Range: 2/4/2021 to 2/4/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
STRIPPOLI, BRIENA L.
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                        9.50
                       LOWE, ET AL.
                                                                                                                          Total Hours for STRIPPOLI, BRIENA L.:           9.50
                                                                                                                                Total Hours for Wildlife & Marine         9.50
                                                                                                                                                      Resources:

                                                                                                                                                         Total Hours: 9.50
Date Run: 05/25/21 11:58 AM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                               Date Range: 2/10/2021 to 2/11/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
STRIPPOLI, BRIENA L.
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                       13.50
                       LOWE, ET AL.
                                                                                                                          Total Hours for STRIPPOLI, BRIENA L.:          13.50
                                                                                                                                Total Hours for Wildlife & Marine        13.50
                                                                                                                                                      Resources:

                                                                                                                                                       Total Hours: 13.50
Date Run: 05/25/21 11:52 AM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                                Date Range: 4/8/2021 to 4/9/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
STRIPPOLI, BRIENA L.
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                       19.15
                       LOWE, ET AL.
                                                                                                                          Total Hours for STRIPPOLI, BRIENA L.:          19.15
                                                                                                                                Total Hours for Wildlife & Marine        19.15
                                                                                                                                                      Resources:

                                                                                                                                                       Total Hours: 19.15
Date Run: 05/25/21 11:55 AM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                               Date Range: 4/12/2021 to 4/12/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
STRIPPOLI, BRIENA L.
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                        4.00
                       LOWE, ET AL.
                                                                                                                          Total Hours for STRIPPOLI, BRIENA L.:           4.00
                                                                                                                                Total Hours for Wildlife & Marine         4.00
                                                                                                                                                      Resources:

                                                                                                                                                         Total Hours: 4.00
Date Run: 05/25/21 11:56 AM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                               Date Range: 5/11/2021 to 5/12/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
STRIPPOLI, BRIENA L.
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                       14.00
                       LOWE, ET AL.
                                                                                                                          Total Hours for STRIPPOLI, BRIENA L.:          14.00
                                                                                                                                Total Hours for Wildlife & Marine        14.00
                                                                                                                                                      Resources:

                                                                                                                                                       Total Hours: 14.00
